United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1721
                                   ___________

Tony James Snyder,                       *
                                         *
            Appellant,                   *
                                         *
      v.                                 *
                                         * Appeal from the United States
Daniel Glickman, Secretary of the        * District Court for the Western
Department of Agriculture; Janet         * District of Missouri.
Reno, United States Attorney General; *
Stephen L. Hill, Jr., United States      * [UNPUBLISHED]
Attorney,                                *
                                         *
            Appellees.                   *
                                    ___________

                          Submitted: January 30, 2001
                              Filed: February 2, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Tony Snyder appeals the district court’s1 grant of summary judgment in his age-
and race-discrimination action. After de novo review, see Winkle v. Southwestern Bell
Tel. Co., 195 F.3d 418, 420 (8th Cir. 1999), we conclude the district court correctly


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
granted summary judgment. All but two of Snyder’s claims were precluded by a
settlement agreement with his former employer, the United States Department of
Agriculture. See 29 C.F.R. § 1614.504(a) (2000) (knowing and voluntary settlement
agreements are binding on both parties). As to Snyder’s remaining Title VII and Age
Discrimination in Employment Act (ADEA) claims, we conclude that he failed either
to exhaust the available administrative remedies, or to file his civil suit in a timely
manner; furthermore, he demonstrated no exceptional circumstances which would
justify equitably tolling the filing requirements. See Stevens v. Dep’t of Treasury, 500
U.S. 1, 5-6 (1991) (requirements for filing timely ADEA claim); Lawrence v. Cooper
Cmty., Inc., 132 F.3d 447, 448, 451 (8th Cir. 1998) (timely filing of discrimination
complaint is condition precedent to Title VII suit; equitable tolling is premised on
employee’s excusable neglect); Dring v. McDonnell Douglas Corp., 58 F.3d 1323,
1327, 1329-30 (8th Cir. 1995) (although excusable ignorance may provide basis for
equitable tolling when reasonable person in employee’s situation would not be
expected to know of possible ADEA violation, such relief should be used only in
exceptional circumstances).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-